UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1749


RALEIGH MASON; JERRY ADAMS,

                  Plaintiffs - Appellants,

             v.

CITY OF WELLSBURG; WAYNE CAMPBELL,             its   Mayor,   in   his
official capacity and individually,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District   of  West   Virginia,  at  Wheeling.     Frederick P.
Stamp, Jr., Senior District Judge. (5:07-cv-00030-FPS)


Submitted:    August 26, 2009                 Decided:   January 27, 2010


Before TRAXLER, Chief Judge, HAMILTON, Senior Circuit Judge, and
Mark S. DAVIS, United States District Judge for the Eastern
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Paul Joseph Harris, Wheeling, West Virginia, for Appellants.
Amy M. Smith, STEPTOE & JOHNSON PLLC, Clarksburg, West Virginia;
Melanie M. Norris, STEPTOE & JOHNSON PLLC, Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raleigh Mason and Jerry Adams appeal the district court’s

order   granting    summary      judgment    sua   sponte     to    the   City   of

Wellsburg and Mayor Wayne Campbell.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons    stated   by     the   district    court.         Mason    v.   City   of

Wellsburg, No. 5:07-cv-00030-FPS (N.D. W. Va. June 6, 2008).                     We

dispense    with    oral    argument    because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                       2